NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-3471
                                     _____________

                      SIXTH ANGEL SHEPHERD RESCUE, INC.;
                        SAMANTHA KENNEY; TERRY SILVA,
                                                Appellants
                                      v.

    JAMES SCHILIRO; GEORGE WINDSOR; BOROUGH OF MARCUS HOOK;
     PENNSYLVANIA SPCA; GEORGE BENGAL; ELIZABETH ANDERSON;
              GREGORY JORDAN, SPCA OFFICERS 1 AND 2
                           _____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-13-cv-02098)
                     District Judge: Honorable Ronald L. Buckwalter
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 8, 2014
                                  ______________

             Before: SMITH, VANASKIE, and SHWARTZ, Circuit Judges

                                 (Filed: January 9, 2015)
                                      ___________

                                        OPINION*
                                       ___________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
VANASKIE, Circuit Judge.

       Appellants Sixth Angel Shepherd Rescue, Inc., Terry Silva, and Samantha Kenney

appeal the District Court’s dismissal of their civil rights action which arose out of a

search and ensuing prosecution of Ms. Silva.1 Appellants sought to stay the prosecution

and recover monetary relief. The District Court dismissed all of Appellants’ claims

without prejudice, and Appellants now challenge only the refusal to grant injunctive

relief. We find that under the standard articulated in Younger v. Harris, 401 U.S. 37

(1971), the District Court properly abstained from adjudicating Appellants’ claims.

                                              I.

       Silva served as President of a company that owned buildings at 13 and 15 West

Tenth Street in Marcus Hook, Pennsylvania. She had a law office in the 15 West Tenth

Street building. On February 22, 2013, Pennsylvania SPCA (PSPCA) personnel and

James Schiliro2—the mayor and health code officer of the Borough of Marcus Hook—

executed search warrants at both buildings. Inside, they found:

                Excessive animal feces smeared across the ground of the first
                floor. There were two dogs loose in a first floor room that
                were confined to areas where excessive feces were smeared
                across the ground . . . there was an overpowering odor of
                animal feces and urine . . . [there was] a shepherd mix breed
                dog in a broken wire cage in the rear room that contained

       1
       Sixth Angel Shepherd, Inc., is a non-profit allegedly devoted to the care of
German Shepherds and German Shepherd mixes. Silva, a licensed attorney, is a former
board member of Sixth Angel Shepherd. Kenney appears to be the Secretary of Sixth
Angel Shepherd.
       2
           The case caption previously misspelled “Schiliro” as “Schilero.”

                                              2
              excessive amount of feces smeared across the floor. There
              was excessive urine in the dog’s crate . . . there were four
              german shepherd mixed breed dogs that were confined to
              cages on the second floor . . . [with] additional dogs heard
              behind the doors of rooms on the second floor.

(App. 283.) PSPCA officials removed 28 dogs from the buildings, and charged Silva

with dozens of counts of cruelty to animals and local ordinance violations.

       Appellants claim that the search warrant and state prosecution targeting Silva

constitute a malicious effort by her adversaries—the PSPCA and the Mayor of Marcus

Hook—to pervert the mechanisms of government and punish an irksome attorney. Hours

before the search of her offices, Silva had been in court arguing for sanctions against the

Borough of Marcus Hook in a municipal enforcement dispute unrelated to this case. And

in 2010, Silva and Sixth Angel Shepherd had successfully sued the PSPCA and two of its

employees after the PSPCA retained three dogs seized from Silva by the Pennsylvania

Bureau of Dog Law Enforcement.

       Silva was entitled to attorney’s fees in the 2010 case against the PSPCA, and her

fee petition was still pending when PSPCA personnel searched her law offices on

February 22, 2013. During the raid, the PSPCA seized Silva’s primary work computer,

which Appellants claim contained the records Silva needed to complete her outstanding

fee petition and also contained privileged legal files related to the suit against the PSPCA.

Moreover, at Silva’s trial on ordinance violations and animal cruelty charges, her

prosecutor was Elizabeth Anderson, the losing attorney in Silva’s 2010 suit against the

PSPCA.

                                             3
       According to Appellants, these facts show that the PSPCA and the Borough of

Marcus Hook unconstitutionally harassed and prosecuted Silva because she zealously

opposed them in court. Thus, Appellants seek to have a federal court interpose itself

between Silva and the Commonwealth of Pennsylvania.

       In April of 2013, two months after the search, Appellants filed a lengthy complaint

in the United States District Court for the Eastern District of Pennsylvania seeking

damages and injunctive relief, including a stay of the state court criminal proceedings. In

June of that year, Appellees moved to dismiss, citing the Supreme Court’s Younger

decision. The District Court held a hearing on the motions, at which it properly noted the

requisite deference to state proceedings, and on July 11, 2013 dismissed the complaint

“without prejudice to plaintiffs’ filing an amended complaint in compliance with the

pleading standards of Fed.R.Civ.P. 8 at the conclusion of those proceedings when all

state remedies have been exhausted, if necessary.” (App. 231.)

       On July 23, 2013, Silva was convicted by a Pennsylvania Magisterial District

Court of dozens of counts. She appealed that decision, and her state court trial de novo is

pending. This federal appeal seeks to have the state court proceedings enjoined.

                                            II.

       The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §

1343(a)(3). We have subject matter jurisdiction under 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s abstention determination. See ACRA Turf Club,

LLC v. Zanzuccki, 748 F.3d 127, 132 (3d Cir. 2014).

                                             4
                                              III.

         We consider first whether the District Court properly abstained given pending

state criminal proceedings, and second whether bad faith prosecution or other

extraordinary circumstances augur against abstention.

                                              A.

         As a matter of both equity and comity, federal courts loathe interfering with

pending state proceedings. See Coruzzi v. New Jersey, 705 F.2d 688, 690 (3d Cir. 1983).

This is especially true for state criminal cases, which we presume allow a defendant to

invoke federal constitutional protections. See Kugler v. Helfant, 421 U.S. 117, 124

(1975); Evans v. Court of Common Pleas, Del. Cnty., Pa., 959 F.2d 1227, 1234 (3d Cir.

1992).

         We have held repeatedly that Younger abstention is appropriate where an ongoing

state proceeding “(1) is judicial in nature, (2) implicates important state interests, and (3)

provides an adequate opportunity to raise federal challenges.” Gonzalez v. Waterfront

Comm'n of N.Y. Harbor, 755 F.3d 176, 181 (3d Cir. 2014) (citing Middlesex Cnty. Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). Appellants do not dispute

the judicial nature of the state proceedings, nor Pennsylvania’s compelling interest in

enforcing its criminal laws. Rather, they argue that the magisterial district judge did not

consider Silva’s federal constitutional claims, and that Pennsylvania’s remedy of a trial

de novo before the Court of Common Pleas “hardly suffices for protections.” Appellants’

Br. at 28.

                                               5
          We begin from the assumption that state and federal courts are equally competent

in evaluating federal constitutional claims. See Lui v. Comm'n, Adult Entm't, Del., 369
F.3d 319, 326 (3d Cir. 2004). Federal courts thus presume that state courts provide an

adequate forum for federal constitutional claims, and refrain from interfering with state

proceedings unless some procedural barrier clearly bars litigants from availing

themselves of federal constitutional protections. See Gonzalez, 755 F.3d at 184 (quoting

Moore v. Sims, 442 U.S. 415, 425-26 (1979)); O'Neill v. City of Phila., 32 F.3d 785, 790

(3d Cir. 1994) (quoting N.O. Pub. Serv., Inc. v. Council of City of N.O., 491 U.S. 350,

369 (1989)). Even when a state administrative law judge refuses to consider federal

constitutional claims, we have nonetheless required abstention when a litigant may raise

those claims on appeal in state court. See Gonzalez, 755 F.3d at 183-84 (collecting

cases).

          Against this precedent we cannot find that Pennsylvania’s court system fails to

provide an adequate opportunity to raise federal constitutional claims when Silva’s de

novo appeal is pending in the Court of Common Pleas. See Commonwealth v. Silva, Ct.

Com. Pl., Delaware County, NO. 23-SA-0000869-2013. To do so would impugn

Pennsylvania’s competence to adjudicate federal claims, and risk condemning the very

structure of the Commonwealth’s court system.

          A recitation of the claims asserted in this matter demonstrates their inextricable

entanglement with the pending prosecution.



                                                6
       Appellants assert, inter alia, that Schiliro’s administrative search warrant

impermissibly relied on a confidential informant; Schiliro predicated his warrant on

falsified evidence and failed to notify the magistrate that the search implicated privileged

legal materials; Silva was denied her right to consent to the search before the warrants

issued; the prosecution of Silva constitutes retaliation for protected First Amendment

speech; the magistrate judge who heard Silva’s case failed to recuse himself, failed to

allow Silva to subpoena witnesses, and failed to ensure Silva had access to evidence

under Brady v. Maryland, 373 U.S. 83 (1963); Elizabeth Anderson, who prosecuted

Silva, appeared improperly because she was also opposing counsel in Silva’s active civil

case against the PSPCA; and the procedural safeguards in Pennsylvania’s judicial system

are inadequate to safeguard constitutional rights. Younger deference precludes federal

courts from slashing into such a thicket of federal claims interwoven into a pending

criminal prosecution.

                                             B.

       Even when this Court would otherwise abstain under Younger, federal action is

proper “in cases of proven harassment or prosecutions undertaken by state officials in bad

faith without hope of obtaining a valid conviction” or “in other extraordinary

circumstances where irreparable injury can be shown[.]” Perez v. Ledesma, 401 U.S. 82,

85 (1971); see also Dombrowski v. Pfister, 380 U.S. 479, 489-90 (1965); Gonzalez, 755
F.3d at 184; Anthony v. Council, 316 F.3d 412, 417-18 (3d Cir. 2003). Appellants claim

that Silva’s prosecution in state court is a malicious prosecution, brought in bad faith,

                                              7
constitutes selective enforcement, retaliates for her protected First Amendment activities,

and serves the prosecutor’s private interests rather than the public good. These claims

fail for two reasons. First, Silva has not exhausted her state appeals, and “even a claim of

prosecutorial vindictiveness will not suffice to overcome the general principle that federal

review of a criminal prosecution is unavailable before the state proceeding is completed.”

Evans, 959 F.2d at 1234.3 Second, Appellants cannot possibly show that Silva’s

prosecutors lacked hope of obtaining a valid conviction, because they succeeded in

convicting her at trial. Cf. Kossler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009) (“[A]

malicious prosecution claim cannot be predicated on an underlying criminal proceeding

which terminated in a manner not indicative of the innocence of the accused.”).

       Nor is this an extraordinary circumstance in which Appellants can show

irreparable injury. The Third Circuit has read “extraordinary circumstances” to include

“prosecution brought under a statute flagrantly and patently violative of express

constitutional prohibitions in every clause, sentence and paragraph, and in whatever

manner and against whomever an effort might be made to apply it.” Williams v. Red

Bank Bd. of Ed., 662 F.2d 1008, 1022 n.14 (3d Cir. 1981) (quotation marks and citations



       3
          Appellants cite a Fifth Circuit case from 1981 for the proposition that even when
a prosecution has a chance of success on the merits, a court may still find bad faith in its
institution. But the case’s extreme facts sap its persuasive power: the District Court in
that case had concluded that the appellees’ prosecution “was brought in bad faith for
purposes of harassment” and “would not have been brought but for the improper
influence exerted on the prosecutor by certain DeKalb judges to seek the indictments.”
Fitzgerald v. Peek, 636 F.2d 943, 944-45 (5th Cir. 1981).

                                             8
omitted), overruled on other grounds by Schall v. Joyce, 885 F.2d 101, 108 (3d Cir.

1989). Appellants concede that they do not rely on this argument. But even were this

Court to read “extraordinary circumstances” more broadly, Silva has state remedies

available, and waiting for the state to hear one’s case is not a cognizable irreparable

injury under Younger. See Lui, 369 F.3d at 327.

                                             IV.

       For the foregoing reasons, we will affirm the District Court’s dismissal of

Appellants’ civil rights action.




                                              9